                 Case 5:08-cr-00640-JW Document 9 Filed 04/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL KALEBA (CABN 223789)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          daniel.kaleba@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 08-00640 EXE
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16   ABEL GALLARDO-MACIAS,                           )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On September 17, 2008, the federal grand jury returned an Indictment against Abel Gallardo-
20 Macias. On May 5, 2010, by Order of Reassignment to Executive Committee (Fugitive Status), this

21 case was reassigned pursuant to General Order 44E.5. With leave of the Court, and pursuant to Federal

22 Rule of Criminal Procedure 48(a), the United States Attorney for the Northern District of California

23 dismisses the above indictment against Gallardo-Macias without prejudice and moves that the Court

24 quash the arrest warrant issued in connection with the indictment in this case against Gallardo-Macias.

25 DATED: April 28, 2020                                        Respectfully submitted,
26                                                              DAVID L. ANDERSON
                                                                United States Attorney
27

28                                                              DANIEL KALEBA
                                                                Assistant United States Attorney
     NOTICE OF DISMISSAL
     No. CR 08-00640 EXE                                                                     v. 7/10/2018
                Case 5:08-cr-00640-JW Document 9 Filed 04/29/20 Page 2 of 2




 1           Leave is granted to the government to dismiss without prejudice the indictment against Abel

 2 Gallardo-Macias. It is further ordered that the arrest warrant issued in connection with the Indictment is

 3 quashed.                                                                        S DISTRICT
                                                                                ATE           C
                                                                               T




                                                                                                   O
                                                                           S
 4




                                                                                                    U
                                                                         ED




                                                                                                     RT
                                                                                             ERED




                                                                     UNIT
                                                                                     O ORD
                                                                              IT IS S
 5




                                                                                                         R NIA
                                                                                                   ton
                                                                                        J. Hamil




                                                                      NO
                                                                                  hyllis
 6 Date: April 29, 2020                                                   Judge P
                                                                _________________________________




                                                                                                         FO
                                                                      RT
                                                                HON. PHYLLIS           J. HAMILTON




                                                                                                     LI
                                                                        ER




                                                                         H




                                                                                                    A
 7                                                              United States
                                                                           N    Chief         C
                                                                                          District Judge
                                                                             D             OF
                                                                                   IS T RIC T

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR 08-00640 EXE                                                                                         v. 7/10/2018
